DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims filed 01/21/2021 have been entered – Claim 1 is amended and Claims 2-5 are cancelled. Claims 1 and 6-11 remain pending in this application.

The amendment filed 01/21/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: Applicant amended paragraph [0037] to state that “as shown in FIG. 3, for example, the nanofiber structure has a porosity of 50% or more”. The specification as originally filed provides support that the fabric shown in FIG. 3 has a high porosity and that said porosity may be varied by changing the ESD conditions (see [0037]) but there is not support for a specific numerical range of porosities encompassed by the fabric. Furthermore, it is the Examiner’s position that FIG. 3 as originally filed does not, on its face, clearly indicate or represent a structure having a porosity of 50% or more.
Applicant is required to cancel the new matter in the reply to this Office Action.

The objection to the drawings as set forth previously in the Non-Final Office Action mailed 09/01/2020 is overcome due to Applicant’s amendment dated 01/21/2021. Accordingly, said objection is withdrawn
The rejection of Claim 2 under 35 U.S.C § 112(b) as set forth previously in the Non-Final Office Action mailed 09/01/2020 is moot because Claim 2 is cancelled due to Applicant’s amendment dated 01/21/2021. 

Response to Arguments
Applicant’s arguments on Page 7 of the reply dated 01/21/2021 with respect to new matter as it pertains to the amendment of Claim 1 have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Page 7 of the reply that Claim 1 has been amended and no new matter has been added.
Examiner’s Response – For the reasons discussed below with regards to the rejection of Claim 1 under 35 U.S.C 112(a), the Examiner respectfully disagrees. The originally filed specification does not provide support for a non-woven fabric formed of nanofibers that are a copolymer of polyhydroxybutylate and polyhydroxyhexanoic acid, nor does it provide support for such a fabric having the properties in the either the instant claim (such as a porosity of 50% or more) or the dependent claims.

Applicant’s arguments on Pages 7-8 of the reply dated 01/21/2021 with respect to the objection to the Information Disclosure Statement have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant notes on Page 7 of the reply that the International Search Report (ISR) dated December 14, 2017 is erroneously cited on Form PTO/SB08 because such ISR does not exist. 
Examiner’s Response – Examiner acknowledges the above statement. Accordingly, said ISR (Non-Patent Literature Cite No. 1) will remain lined through on the IDS dated 04/20/2020 as it cannot be considered. 
Applicant’s Argument – Applicant argues on Page 7 of the reply that the four Non-Patent Literature documents (excluding the erroneously cited ISR) are described in the original specification at paragraph [0006] and should therefore be considered pursuant to the provisions in MPEP § 609.  
Examiner’s Response – Per MPEP § 609.III, the concise explanation of relevance regarding each document that is not in the English language may be separate from Applicant’s specification or incorporated therein. If it is included in the specification “the IDS listing should include the page(s) or line(s) where the concise explanation is location in the specification”. Such an indication is not provided on the IDS filed 04/20/2020. Furthermore, paragraph [0006], as cited in the reply, does not constitute a concise explanation of relevance but is rather a listing of the bibliographical information for each reference that is already provided on the IDS. Accordingly, said documents (Non-Patent Literature Cite No. 4-7) will remain lined through on the IDS dated 04/20/2020 as they were not considered. 

Applicant’s arguments on Page 8 of the reply dated 01/21/2021 with respect to new matter as it pertains to the amendment of the specification at paragraph [0037] have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Page 8 of the reply that paragraph [0037] has been amended and support is found “throughout the original specification, for example, the original FIG. 3 and the original Claim 1 of the present application”. 
Examiner’s Response – For the reasons discussed above with regards to the objection to the specification under 35 U.S.C. 132(a), the Examiner respectfully disagrees. The originally filed application does not provide for the amendment wherein paragraph [0037] is changed to note that FIG. 3 is representative of a nanofiber structure with a porosity of 50% or more. On its face, FIG. 3 does not display such a porosity since there is no 

Applicant’s arguments on Page 8 of the reply dated 01/21/2021 with respect to the objection to the specification have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Page 8 of the reply that the amendments to the specification at paragraphs [0006] and [0007] overcome the objection to the specification due to the embedded hyperlinks. 
Examiner’s Response – Per MPEP § 608(VII), “hyperlinks and other forms of browser-executable code, especially site URLs are not included in a patent application”. It is the Examiner’s position that the deletion of the “http://” from the links does not overcome the objection because the remaining hyperlink still functions in a web-browser as a URL.
  
Insofar as they apply to the new grounds of rejection below, Applicant’s arguments on Pages 9-11 of the reply dated 01/21/2021 with respect to the rejection of Claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Masaya et al. (JP 2013/087392 A) have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Page 10 of the reply that Masaya fails to teach a “non-woven fabric” because a non-woven fabric may not be manufactured by the method(s) disclosed in Masaya. Applicant continues, since Masaya teaches fiber spinning via an ESD method wherein a filamentous nanofiber is wound around a disc collector, Masaya teaches away from the claimed invention.  
Examiner’s Response – The previous claim did not require a non-woven fabric. The new grounds of rejection, as outlined below, rely on the teachings of Lademann and 
Applicant’s Argument – Applicant argues on Pages 10-11 of the reply that the method of the present invention creates a non-woven fabric by spraying small droplets onto a target substrate and evaporating the solvent to create fine nanoparticles or nanofibers. Applicant continues, “it is apparent that the non-woven fabric according to the claimed invention may not be manufactured by using the ESD method of Masaya et al. in which a filamentous nanofiber is manufactured” and thus, Masaya teaches away from the claimed invention.
Examiner’s Response – The arguments above with respect to the method of manufacturing the non-woven according to the instant specification are not commensurate in scope with the current claim language. The claim recites a nanofiber structure wherein the structure is a non-woven fabric. The product of the prior art is not required to be manufactured by the same method as that disclosed in the instant specification so long as the resultant product meets each limitation of the product claim. Furthermore, the use of a method other than that in the instant specification does not 
As discussed above with respect to “teaching away”, Masaya does not criticize, discredit, or otherwise discourage the use of PHA in a nanofiber non-woven and neither Lademann nor Masaya expressly exclude their combination. Therefore, Masaya does not teach away from the instant claim. 

Insofar as they apply to the new grounds of rejection below, Applicant’s arguments on Pages 11-12 of the reply dated 01/21/2021 with respect to patentability of Claim 1 over Masaya et al. (JP 2013/087392 A) in view of Chen () have been fully considered but they are not persuasive. 
Examiner notes that the teachings of Chen regarding nanofiber non-woven porosity are not relied upon in the new grounds of rejection below because Lademann teaches a nanofiber non-woven with a porosity in the claimed range.
Applicant’s Argument – Applicant argues on Page 12 on the reply that Masaya suggests that the porosity is made small by the nanofiber. 
Examiner’s Response – Masaya suggests in paragraph [0021] that nanofiber structures are known to have excellent filtration performance because they may have small porosities, particularly when fiber diameter is less than 1000 nm. However, this teaching that nanofiber structures are known to have low porosities does not necessarily mean they must always have low porosities nor does the teaching necessitate that any structure comprising the PHA fibers according to Masaya must have a low porosity. In the new grounds of rejection outlined below, Lademann teaches a nanofiber non-woven with a porosity of about 80% (see [0125]) and nanofibers having a diameter between 300nm and 1µm (see [0122]-[0123]). Therefore, it is known in the art that it is possible to achieve the claimed porosities using nanofibers with diameters in the claimed ranges. 
Applicant’s Argument – Applicant argues on Page 12 of the reply that an object of Masaya’s invention is to obtain a nanofiber having sufficient strength. Applicant continues that a person of ordinary skill in the art would increase mechanical strength of material by increasing filling factor (making porosity small) and therefore, one of ordinary skill in the art would not have used a nanofiber structure having a porosity of 50% or more in order to increase mechanical strength. 
Examiner’s Response – Masaya’s invention is directed to a nanofiber having good mechanical strength by obtaining a certain crystallinity in the fiber (see [0007]). One of ordinary skill in the art would understand that this desire for increased nanofiber strength, while it may have the benefit of increasing the strength of a non-woven containing said nanofibers, does not necessitate an increased filling factor and decreased porosity. In the new grounds of rejection outlined below, Lademann teaches a nanofiber non-woven with a porosity of about 80% (see [0125]). Masaya is relied upon for the suggestion that the nanofibers be formed of PHA. Masaya’s teachings about mechanical strength of the individual nanofiber would not prevent one of ordinary skill in the art from using PHA in the non-woven of Lademann because one of ordinary skill would understand that the properties (i.e. the mechanical strength) of the individual fibers in the non-woven and the properties of the non-woven fabric as a whole (i.e. the porosity) can be optimized somewhat independently of the other. 

Insofar as they apply to the new grounds of rejection below, Applicant’s arguments on Pages 12-13 of the reply dated 01/21/2021 with respect to the rejection of Claims 6-8 under 35 U.S.C. 102(a)(1) as being anticipated by Masaya et al. (JP 2013/087392 A) have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues that Claims 6-8 which depend from Claim 1 are allowable for at least the reasons that Claim 1 is allowable.
Examiner’s Response – Applicant has not provided additional arguments with respect to this rejection and therefore, for the reasons outlined above, this is not found persuasive. 

Insofar as they apply to the new grounds of rejection below, Applicant’s arguments on Pages 13-14 of the reply dated 01/21/2021 with respect to the rejection of Claims 9-11 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues that Claims 9-11 which depend from Claim 1 are allowable for at least the reasons that Claim 1 is allowable. 
Examiner’s Response – Applicant has not provided additional arguments with respect to this rejection and therefore, for the reasons outlined above, this is not found persuasive. 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code existing in paragraphs [0006] and [0007]; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1 and 6-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, the newly added limitation “wherein the polyhydroxyalkanoic acid is a copolymer of polyhydroxybutylate and polyhydroxyhexanoic acid [and] the nanofiber structure is a non-woven fabric” is new matter that is not supported by the specification as originally filed. Paragraph [0051] of the published patent application (US 2020/0181818 A1) discloses in Example 1 a nanofiber film produced from a solution comprising polyhydroxyalkanoic acid (PHA) but Example 1 does not include a recitation of the specific PHA composition such as the claimed copolymer of polyhydroxybutylate and polyhydroxyhexanoic acid. 
Accordingly, the specification as originally filed provides support for a non-woven fabric of PHA broadly wherein said fabric possess the properties described in the later examples in which the fabric of Example 1 is tested. However, the specification as originally filed does not provide support for a non-woven fabric formed of nanofibers that are a copolymer of polyhydroxybutylate and polyhydroxyhexanoic acid, nor does it provide support for such a fabric having the properties in the either the instant claim (such as a porosity of 50% or more) or the dependent claims. Thus, the language in the specification does not support the language of the amended claim. 
Dependent Claims 6-11 are rejected for failing to overcome the deficiencies of the parent claim. 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or        nonobviousness.

Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lademann et al. (US 2011/0172507 A1), hereinafter “Lademann”, in view of Masaya et al. (JP 2013/087392 A), hereinafter “Masaya”, when taken with the evidence of Lee et al. (”Fabrication and Degradation of Electrospun Polyhydroxyalkanoate Film” Journal of Siberian Federal University – Biology 2(8). Pgs. 236-253. 2015.), hereinafter “Lee”. A machine translation of Masaya is included with the Office Action and is referred to herein for citations. 
Regarding Claim 1, Lademann teaches an absorbent textile composite material including an active layer wherein the active layer comprises a nanofiber non-woven (see Abstract). Lademann teaches a specific embodiment of the textile wherein the active layer comprises nanofibers with a fiber diameter between 300nm and 1µm (see [0122]-[0123]) which falls within the claimed range of a fiber diameter of 1µm or less. Lademann’s nanofiber non-woven also displays a porosity of about 80% (see [0125]) which falls within the claimed range of a porosity of 50% or more. Lademann suggests that the nanofibers making up the non-woven may be polyester (see [0018]) but Lademann does not teach a nanofiber nonwoven formed of polyhydroxyalkanoic acid. 
In the analogous art of nanofibers useful in non-woven applications, Masaya teaches nanofibers of polyhydroxyalkanoate (PHA), or more specifically, a copolymer containing a unit derived from 3-hydroxybutyrate and a unit derived from 3-hydroxyhexanoate (see [0017]) known as PHBH (see [0003]). Masaya teaches an embodiment wherein PHBH nanofibers with a diameter of 560 nm are produced via electrospinning (see [0032]). Masaya suggests that PHA resins are attractive from the viewpoint of reducing carbon dioxide emissions and because they are biodegradable and biocompatible (see [0002]). Therefore, their use in fibers for applications such as non-woven fabrics is considered (see [0002]). Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the nanofiber non-woven structure of Lademann with the PHBH nanofibers (a polyester nanofiber) of Masaya for the benefit of their improved environmental impacts such as reduced carbon dioxide emissions and biodegradability. 
Regarding the property wherein the nanofiber structure is degradable by microorganisms in soil in a natural environment, Masaya teaches that nanofibers of polyhydroxyalkanoic acid are biodegradable but Masaya does not directly address the method by which the structure may be degraded. However, as evidenced by Lee, PHAs “can be degraded by microorganisms such as bacteria and fungi in various environments such as soil, aquatic (sea water and lake water), 

Regarding Claims 6-8, Lademann in view of Masaya teaches the nanofiber structure according to Claim 1 above but the combination does not explicitly state that the nanofiber structure has the following properties: water repellency and a contact angle of pure water to a surface of the nanofiber structure of 100º or more, oil absorbency, or organic solvent absorbency. However, Lademann in view of Masaya discloses a PHBH nanofiber non-woven with the same structure as that of the claimed invention and materials with the same structure and composition cannot have mutually exclusive properties. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01. Thus, it is expected that the nanofiber structure of Lademann in view of Masaya has each of the claimed properties listed above. 

Regarding Claim 9, Lademann in view of Masaya teaches the nanofiber structure according to Claim 1 above. Lademann suggests that the nanofiber nonwoven preferably comprises fibers formed from a hydrophilic or hydrophilized polymer (see [0102]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the PHBH nanofiber non-woven of Lademann in view of Masaya with hydrophilized fibers since Lademann suggests that such a property is desirable. 
Regarding the method by which the hydrophilicity is achieved, absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). 
The instant claim states that the nanofiber structure “has hydrophilicity by surface modification by a plasma treatment… or the like”. Recitation of the phrase “or the like” is open-ended with respect to the method by which hydrophilicity is achieved. Therefore, any nanofiber structure having a hydrophilic surface, such as the nanofiber nonwoven with hydrophilized fibers according Lademann in view of Masaya discussed above, is regarded to meet the limitations of the claim.   

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lademann et al. (US 2011/0172507 A1), hereinafter “Lademann”, in view of Masaya et al. (JP 2013/087392 A), hereinafter “Masaya”, when taken with the evidence of Lee et al. (”Fabrication and Degradation of Electrospun Polyhydroxyalkanoate Film” Journal of Siberian Federal University – Biology 2(8). Pgs. 236-253. 2015.), hereinafter “Lee”, as applied to Claim 1 above, and further in view of Dallas et al. (US Patent No. 7,655,070 B1), hereinafter “Dallas”. 
Regarding Claim 10, Lademann in view of Masaya teaches the nanofiber structure according to Claim 1 above but the combination does not teach a nanofiber structure further comprising an adsorbent material. In the analogous art of absorbent nanofibrous materials, Dallas teaches a polymeric web comprising a nanofiber layer having dispersed within the fiber layer an active particulate material (see Abstract & Figure 1a) wherein the particulate acts as an absorbent, adsorbent, or reactant (see Col. 1, line 22). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the PHBH nanofiber structure taught by Lademann in view of Masaya with the adsorbent particulates disclosed by Dallas to enable the PHBH nanofibrous material to be used a filter for mobile fluid .  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lademann et al. (US 2011/0172507 A1), hereinafter “Lademann”, in view of Masaya et al. (JP 2013/087392 A), hereinafter “Masaya”, when taken with the evidence of Lee et al. (”Fabrication and Degradation of Electrospun Polyhydroxyalkanoate Film” Journal of Siberian Federal University – Biology 2(8). Pgs. 236-253. 2015.), hereinafter “Lee”, as applied to Claim 1 above, and further in view of Hino et al. (US 2015/0218324 A1), hereinafter “Hino”. 
Regarding Claim 11, Lademann in view of Masaya teaches the nanofiber structure according to Claim 1 but the combination does not teach a nanofiber structure wherein the nanofiber structure is partially fused to have a film shape. In the analogous art of polymeric nanofibrous materials, Hino teaches a polymer nanofiber sheet wherein polymer nanofibers were fused together to have a film shape (see [0113]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the PHBH nanofibrous material taught by Lademann in view of Masaya with the fused polymer nanofiber structure disclosed by Hino to impart a film shape for the benefit of improving targeted material properties such as delamination resistance (see [0123]).








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136.  The examiner can normally be reached on M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789